Name: Commission Regulation (EEC) No 2711/90 of 20 September 1990 definitively fixing the rate of the aid for dried fodder provisionally fixed between 1 December 1989 and 31 May 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 9. 90 Official Journal of the European Communities No L 258/21 COMMISSION REGULATION (EEC) No 2711/90 of 20 September 1990 definitively fixing the rate of the aid for dried fodder provisionally fixed between 1 December 1989 and 31 May 1990 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 2275/89 (2), and in particular Article 5 (3) thereof, Whereas, in the absence of the guide price for dried fodder and of the percentages referred to in Article 5 of Regulation (EEC) No 1117/78 for the 1990/91 marketing year and the intervention price for barley for the same marketing year, the rates of the aid for dried fodder appli ­ cable between 1 December 1989 and 31 May 1990 for May to December 1990 were fixed on the basis either of those for the 1989/90 marketing year or of those proposed by the Commission to the Council for the 1990/91 marketing year ; Whereas Council Regulation (EEC) No 1192/90 of 7 May 1990 fixing the guide price for dried fodder for the 1990/91 marketing year (3) fixes the guide price and the percentage referred to in Article 5 of Regulation (EEC) No 1117/78 at the same level as the provisionally fixed irate of aid, except in the case of the guide price for Spain ; Whereas Council Regulation (EEC) No 1341 /90 (4) and (EEC) No 1 344/90 (*) fix, respectively, the prices appli ­ cable to cereals and the monthly price increases for cereals for the 1990/91 marketing year ; Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 (^ amended the prices and amounts fixed in ecus for the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 ; Whereas the amendments to the rates of the aid in ques ­ tion are applicable from the date of entry into force of the Regulations fixing those rates, HAS ADOPTED THIS REGULATION : Article 1 1 . The rates of the aid for dried fodder fixed provisio ­ nally and set out in the Annexes to Commission Regula ­ tions (EEC) No 3589/89Q, (EEC) No 4015/89 ( «), (EEC) No 266/90 ('), (EEC) No 510/90 (,0) and (EEC) No 808/ 90 (") fixing the rate of aid for dried fodder shall, from the date of entry into force of each of those Regulations, be fixed at the rates set out in the Annex to this Regula ­ tion. 2. The rates of aid for dried fodder fixed provisionally and set out in the Annexes to Commission Regulations (EEC) No 1093/90 C2) and (EEC) No 1242/90 (&lt; J) are hereby confirmed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (*) OJ No L 83, 30. 3 . 1990, p. 102. 0 OJ No L 350, 1 . 12. 1989, p. 44. ( «) OJ No L 382, 30. 12. 1989, p. 32. O OJ No L 30, 1 . 2. 1990, p. 33. H OJ No L 53, 1 . 3 . 1990, p. 52. (") OJ No L 85, 30. 3. 1990, p. 55. H OJ No L 111 , 1 . 5. 1990, p. 15 . H OJ No L 121 , 12. 5. 1990, p. 9. (  ) OJ No L 142, 30 . 5. 1978, p. 1 . (2) OJ No L 218, 28 . 7. 1989, p. 1 . (3) OJ No L 119, 11 . 5 . 1990, p. 42. (*) OJ No L 134, 28 . 5 . 1990, p. 3 . 0 OJ No L 134, 28 . 5 . 1990, p. 7. No L 258/22 Official Journal of the European Communities 22. 9. 90 ANNEX (ECU/tonne) Fodder dehydrated by artificial drying ; protein concentrates Fodder otherwise dried I Spain Portugal OtherMember States Portugal OtherMember States Aid rates from 1 December 1989 in case of advance fixing for the month of : May 1990 June 1990 67,989 67,989 75,079 75,079 76,609 76,609 42,139 42,139 43,669 43,669 Aid rates from 1 January 1990 in case of advance fixing for the month of : May 1990 June 1990 July 1990 73,323 73323 71,914 80,855 80,855 79,430 81,943 81,943 80,534 47,915 47,915 46,490 49,003 49,003 47,594 Aid rates from 1 February 1990 in case of advance fixing for the month of : May 1990 June 1990 July 1990 August 1990 73,681 73,741 74,244 74,244 81,217 81,278 81,787 81,787 82301 82361 82,864 82,864 48,277 48,338 48,847 48,847 49,361 49,421 49,924 49,924 Aid rates from 1 March 1990 in case of advance fixing for the month of : May 1990 June 1990 July 1990 August 1990 September 1990 October 1990 78,042 78,042 78,106 78,106 77344 79,061 85,627 85,627 85,692 85,692 84,921 86,658 86,662 86,662 86,726 86,726 85,964 87,681 52,687 52,687 52,752 52,752 51,981 53,718 53,722 53,722 53,786 53,786 53,024 54,741 Aid rates from 1 April 1990 in case of advance fixing for the month of : May 1990 June 1990 July 1990 August 1990 September 1990 October 1990 November 1990 December 1990 77309 77309 78,658 78,658 77,833 79,604 78,289 78,289 84,886 84,886 86,250 86,250 85,416 87,207 85,877 85,877 85,929 85,929 87,278 87,278 86,453 88,224 86,909 86,909 51,946 51,946 53310 53310 52,476 54,267 52,937 52,937 52,989 52,989 54,338 54,338 53,513 55,284 53,969 53,969